Citation Nr: 9935734	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  96-27 368A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
systolic ejection murmur and premature ventricular 
tachycardia, currently evaluated as 60 percent disabling.  

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION


The veteran served on active duty in the Armed Forces from 
July 1956 to August 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  Recent medical evidence reveals that the veteran's 
systolic ejection murmur and premature ventricular 
tachycardia are manifested by fatigue, non-sustained 
ventricular tachycardia, mild left ventricle enlargement and 
moderately reduced left ventricular systolic function with an 
ejection fraction of approximately 35%.  

3.  The veteran is service connected for systolic ejection 
murmur and premature ventricular tachycardia, evaluated as 60 
percent disabling, and for chondromalacia of the left knee 
with Baker's cyst, left popliteal space, evaluated as 10 
percent disabling, for a combined 60 percent disability 
evaluation.  

4.  The veteran reported that he has a college education, 
that he has not been employed since November 1993, and that 
he was employed as a maintenance mechanic, hospital plant 
operations manager and electrician.  

5.  The veteran's service-connected disabilities preclude all 
forms of substantially gainful employment, which are 
consistent with his educational background and occupational 
experience.  


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 60 
percent for systolic ejection murmur and premature 
ventricular tachycardia have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.41, 
4.104, Diagnostic Code 7000-7011 (1997 & 1999).  

2.  The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are met.  38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.340, 3.341, 4.15, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

While on active duty service in 1974, the results of a 
treadmill electrocardiogram showed premature ventricular 
contractions.  In 1976, a stress test revealed an early 
systolic ejection murmur.  The report of his separation 
physical examination referred to premature ventricular 
contractions.  In October 1976, the RO granted service 
connection for systolic ejection murmur, effective from 
September 1976, the first day following his separation from 
active duty service, and a 10 percent evaluation was 
assigned.  The 10 percent had been in effect since that time.  

In November 1995, the veteran filed an application for an 
increased evaluation for his heart condition.  He essentially 
maintains, in correspondence at through testimony presented 
at his personal hearings held at the RO, that he experiences 
light-headedness, exhaustion, and rapid heartbeat, thereby 
warranting a disability in excess of 10 percent.  

In May 1993, the veteran was evaluated by a private physician 
and found to have ventricular tachycardia on a 24-hour 
monitor.  He was admitted to the hospital for evaluation 
where he underwent extensive evaluation.  The global left 
ventricular systolic function appeared normal with an 
estimated ejection fraction of 50-55%.  Cardiac 
catheterization demonstrated a mildly dilated left ventricle 
with mild global hypokinesis and an ejection fracture of 48%.  
Ventricular tachycardia was diagnosed.  He was transferred to 
a VA hospital for further treatment and testing.  Cardiac 
electrophysiology studies showed non-inducible sustained 
ventricular tachycardia.  He was placed on medication.  No 
other abnormalities were found.  VA follow-up evaluation in 
September 1993 revealed that his heart had a regular rhythm 
and rate with a soft S4 and a Grade 1/6 short systolic 
ejection murmur along the base.  The diagnoses were non-
sustained symptomatic polymorphic ventricular tachycardia and 
mild cardiomyopathy.  

The veteran's VA outpatient treatment records for May 1993 to 
November 1993 reflect follow-up monitoring for his heart 
condition.  The clinical note for November 1993 shows that 
the veteran was getting ready to go to Guam for eighteen 
months and was being seen for concerns pertaining to any work 
restrictions because of his heart condition.  

Of record are the veteran's outpatient treatment records from 
his private treating physician, M. Karavan, M.D., for 
September 1993 and July 1995.  The July 1995 medical report 
notes that the physician had not seen the veteran in about 
two years because the veteran had been traveling across the 
world as a missionary.  By history, the report indicates that 
the veteran had been hospitalized the year before for about 
seven days with atypical chest pain and ventricular 
arrhythmias.  As a result, his medication had been increased.  
On examination, Dr. Karavan noted the veteran's heart had a 
regular rhythm and rate with an S4 and a Grade 1/6 short 
systolic ejection murmur.  His assessments were non-
sustained, symptomatic, polymorphic, ventricular tachycardia, 
and probable mild cardiomyopathy.  

The veteran's August 1995 VA outpatient treatment reports 
reflect him using a Holter monitor following complaints of 
decreased energy and increased heart palpitations, especially 
with increased exercise.  He denied chest pain, nausea or arm 
pain.  Examination found that his heart beat was regularly 
irregular.  

The veteran's private treatment records from B. Feldman, 
M.D., for October 1995 contain the results of an 
echocardiogram that showed mild left ventricle enlargement 
and a mild reduction in left ventricle systolic function.  
The estimated ejection fraction was in the 45-50% range.  The 
diagnosis was nonsustained ventricular ectopy.  

In April 1996, the veteran was admitted to a VA hospital with 
a history of ventricular tachycardia and of worsening light-
headedness, fatigue, flushing and palpitations brought on by 
exertion, since January 1996.  On examination, his heart had 
a regular rate and rhythm without murmur, rubs or gallops.  
Electrophysiology study revealed non-sustained ventricular 
tachycardia and an enlarged heart.  

In an April 1996 letter, Dr. Karavan noted that the veteran 
had undergone a second electropysiology study that showed 
continued nonsustained, polymorphic ventricular tachycardia.  
A repeat echocardiogram showed that he had moderately-reduced 
left ventricular systolic function with an ejection fraction 
of approximately 35%.  Further, given the fact that the 
veteran has a cardiomyopathy with symptomatic recurrent 
ventricular tachycardia, the physician felt that the veteran 
should be permanently disabled from all types of work.  

The report of the veteran's October 1996 VA examination for 
evaluation of his knees notes, by history, that he was on a 
transplant list for a heart transplant.  In December 1996, an 
Administrative Law Judge granted the veteran entitlement to 
Social Security disability benefits, effective from June 
1995, based on the veteran's physical conditions.  

The veteran's VA treating physician, R. Duncan, M.D., wrote 
in a letter received by the RO in March 1997 that the 
veteran's cardiac condition is permanent and totally 
disabling.  She further noted that the veteran suffers from a 
ventricular arrhythmia, which is being treated with 
medications.  Because of the veteran's propensity to develop 
this ventricular arrhythmia, he is permanently and totally 
disabled.  Further, the physician noted that there is no 
indication that this ventricular arrhythmia will ever 
resolve.  

In March 1997, the veteran testified at a personal hearing 
held before a hearing officer in the RO that he cannot do any 
physical activity for any period of time; otherwise, he will 
get ligthheaded, weak and his heart will start racing, all of 
which have been increasing in frequency.  He further 
testified that he had not worked since 1993 and does only a 
few light chores around the house.  

The Employment Security Commission confirmed in a December 
1997 letter that the veteran had been in their employment 
from December 1991 to February 1993.  Ray Electric, Inc., in 
a December 1997 letter confirmed that the veteran had been 
employed with the company from December 1992 to May 1993, 
when he received a telephone call from his physician that the 
veteran was to leave his job site immediately and report to 
the hospital emergency room.  

The report of the veteran's April 1998 VA examination notes 
that the veteran's claims file was reviewed in conjunction 
with the medical evaluation.  The main symptom at the time of 
the examination was fatigue.  Despite continued questioning 
by the examiner, the veteran denied any symptoms as far as 
arteries or veins go.  The veteran reported that he walked 
approximately 1/4 of a mile and had to stop, secondary to 
fatigue.  On examination, his heart size did not appear to be 
enlarged.  There was no murmur, rub or gallop.  The 
electrocardiogram revealed normal sinus rhythm.  There was 
some early transition noted across the precordium.  No other 
abnormality was seen.  The impression was a history of non-
sustained ventricular tachycardia with syncopal type 
symptoms.  It was the examining physician's opinion that the 
veteran's employability was limited, secondary to his 
apparent exercise intolerance and history of symptoms.  A 
chest X-ray revealed no acute cardiopulmonary disease.  

The veteran's VA outpatient treatment reports for March 1998 
to August 1998 reflect that the veteran was seen for various 
complaints, most of which are not currently under 
consideration.  In September 1998, he testified at a personal 
hearing held at the RO before a hearing officer pertaining to 
his cardiac condition and his inability to maintain 
employment because of his condition.  

Analysis

As a preliminary matter, the Board finds that the veteran's 
claim for an increased disability evaluation for his service-
connected systolic ejection murmur and premature ventricular 
tachycardia is well grounded within the meaning of 
38 U.S.C.A. § 5107(a).  A mere allegation that a service-
connected disability is more severe than reflected in the 
current evaluation is sufficient to establish a well-grounded 
claim for an increased rating.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992).  The Board is satisfied that all relevant 
facts have been properly developed and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist on this issue.  Id.  

The VA utilizes a rating schedule as a guide in the 
evaluation of disabilities resulting from all types of 
diseases and injuries encountered as a result of or incident 
to military service.  The disability evaluations are 
determined by comparing a veteran's present symptomatology 
with criteria set forth in the VA's Schedule for Rating 
Disabilities.  The percentage ratings represent, as far as 
can practicably be determined, the average impairment in 
earning capacity resulting from such diseases and injuries 
and their residual conditions in civil occupations.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1, Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  
It is thus essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.   However, 
the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

Effective January 12, 1998, the VA revised the criteria for 
diagnosing and evaluating diseases of the heart, to include 
valvular heart disease and ventricular arrhythmias.  See 
38 C.F.R. § 4.104 (1999).  Where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran applies, 
absent congressional or Secretarial intent to the contrary.  
See Dudnick v. Brown, 10 Vet. App. 79 (1997); Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  Accordingly, 
there must be a review of the veteran's claim in light of 
both the former and revised applicable rating criteria to 
determine the proper evaluation for his psychiatric 
disability.  As the RO has considered the claim under the 
former and revised criteria (see the June 1996 Statement of 
the Case and subsequent Supplemental Statements of the Case), 
there is no prejudice to the veteran in the Board doing 
likewise and applying the more favorable result.  

Prior to December 12, 1998, valvular heart disease is rated 
as inactive rheumatic heart disease.  See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1997).  Under this formula, a 60 
percent evaluation is warranted for inactive rheumatic heart 
disease with definite heart enlargement; severe dyspnea on 
exertion, elevation of systolic blood pressure, or such 
arrhythmias as paroxysmal auricular fibrillation or flutter 
or paroxysmal tachycardia; and preclusion of more than light 
manual labor.  A 100 percent evaluation requires clinical and 
roentgenogram confirmation of definite enlargement of the 
heart; dyspnea on slight exertion; rales, pretibial pitting 
at the end of the day, or other definite signs of beginning 
congestive failure; and preclusion of more than sedentary 
labor.  

A 100 percent evaluation is warranted for active rheumatic 
heart disease while the disease is active and, with 
ascertainable cardiac manifestations, for a period of six 
months thereafter.  

Paroxysmal auricular fibrillation, an irregular heart beat, 
under Diagnostic Code 7011, is evaluated as paroxysmal 
tachycardia under the provisions of Diagnostic Code 7013.  
This code provides that a 10 percent evaluation is warranted 
for infrequent attacks of paroxysmal tachycardia.  A 30 
percent evaluation requires severe paroxysmal tachycardia 
with frequent attacks.  

Under the revised criteria, effective from December 12, 1998, 
Diagnostic Code 7000 for rating valvular heart disease 
requires more than one episode of acute congestive heart 
failure in the past year; or workload of greater than 3 MET's 
but not greater than 5 MET's results in dyspnea, fatigue, 
angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent to 
warrant a 60 percent evaluation.  For a 100 percent 
evaluation, valvular heart disease, documented by findings on 
physical examination and either echocardiogram, Doppler 
echocardiogram, or cardiac catheterization, resulting in 
chronic congestive heart failure; or workload of 3 MET's or 
less results in dyspnea, fatigue, angina, dizziness, or 
syncope; or left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  

One MET (metabolic equivalent) is the energy cost of standing 
quietly at rest and represents an oxygen uptake of 3.5 
milliliters per kilogram of body weight per minute.  When the 
level of MET's at which dyspnea, fatigue, angina, dizziness, 
or syncope develops is required for evaluation, and a 
laboratory determination of MET's by exercise testing cannot 
be done for medical reasons, an estimation by a medical 
examiner of the level of activity (expressed in MET's and 
supported by specific examples, such as slow stair climbing 
or shoveling snow) that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.  See 38 C.F.R. § 4.104, 
Note 2.  

Valvular heart disease warrants a 100 percent evaluation 
during active infection with valvular heart damage and for 
three months following cessation of therapy for the active 
infection.  

Sustained ventricular arrhythmias, irregular heart beats, are 
rated under Diagnostic Code 7011, which provides that a 60 
percent evaluation is warranted for more than one episode of 
acute congestive heart failure in the past year; or workload 
of greater than 3 MET's but not greater than 5 MET's results 
in dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted for 
ventricular arrhythmias resulting in chronic congestive heart 
failure; or workload of 3 MET's or less results in dyspnea, 
fatigue, angina, dizziness, or syncope; or left ventricular 
dysfunction with an ejection fraction of less than 30 
percent.  A 100 percent evaluation also is warranted for and 
indefinite period from the date of hospital admission for an 
initial evaluation and medical therapy for a sustained 
ventricular arrhythmia; or for an indefinite period from the 
date of hospital admission for ventricular aneurysmectomy; or 
with an automatic implantable Cardioverter-Defibrillator 
(AICD) in place.  

Applying the relevant law and regulations to the facts of 
this case, the 
Board notes that the veteran's heart condition is evaluated 
under 38 C.F.R. § 4.104, Diagnostic Code 7000-7011.  
Essentially, the veteran has two manifestations of the same 
disability.  He has valvular heart disease, reflected in 
Diagnostic Code 7000, and an irregular heartbeat, reflected 
in Diagnostic Code 7011.  

Under the previous criteria for an irregular heat beat, 
Diagnostic Code 7011, which refers one to Diagnostic Code 
7013, paroxysmal tachycardia, the highest evaluation 
available is 30 percent and that would be in cases where the 
tachycardia was severe with frequent attacks.  There is no 
clinical evidence of such in the veteran's case.  Under the 
revised criteria for Diagnostic Code 7011, he must have 
sustained ventricular arrhythmias with left ventricular 
dysfunction with an ejection fraction of 30 to 50 percent to 
warrant a 60 percent evaluation.  The medical evidence shows 
that the veteran has non-sustained ventricular tachycardia.  
Furthermore, his symptoms consist primarily of fatigue.  
During his April 1998 VA examination, he denied any symptoms 
pertaining to his arteries or veins.  There is no medical 
evidence of dyspnea, angina, or dizziness.  In fact, the 
examiner found only a history of non-sustained ventricular 
tachycardia with syncopal type symptoms.  No medical evidence 
of chronic congestive heart failure is noted.  Thus, the 
evidence does not reflect symptoms needed to meet the 
criteria of either a 60 percent or 100 percent evaluation 
under either the former or revised criteria of Diagnostic 
Code 7011.  

On the other hand, the evidence does reflect the criteria for 
a 60 percent evaluation under the revised Diagnostic Code 
7000 pertaining to valvular heart disease.  Medical evidence 
shows that he has a moderately reduced left ventricular 
systolic function with an ejection fraction of approximately 
35%.  However, the criteria for a 100 percent evaluation 
under this code are not met because the medical evidence does 
not show chronic congestive heart failure or that a workload 
of 3 MET's or less results in dyspnea, fatigue, angina, 
dizziness, or syncope, or that his left ventricular 
dysfunction has an ejection fraction of less than 30%.  
Further, the evidence does not show that he dyspnea on slight 
exertion, rales, pretibial pitting or other definite signs of 
beginning congestive failure, or that more than sedentary 
employment is precluded which would warrant a 100 percent 
evaluation under the former criteria for Diagnostic Code 
7000.  Under the circumstances, the Board concludes that the 
60 percent evaluation is appropriate and that the criteria 
for a higher evaluation under either the former or revised 
Diagnostic Code 7000 are not met.  

Because the are specific diagnostic codes to evaluate the 
veteran's systolic ejection murmur and premature ventricular 
tachycardia, consideration of other diagnostic codes for 
evaluating his heart disability does not appear appropriate.  
See 38 C.F.R. § 4.20 (permitting evaluation, by analogy, 
where the rating schedule does not provide a specific 
diagnostic code to rate the disability).  However, even if 
such consideration were appropriate, in the absence of 
medical evidence of other heart conditions, there is no basis 
for assignment of a higher evaluation.  


The above discussion is based on consideration of pertinent 
provisions of the VA's Schedule for Rating Disabilities.  
Additionally, however, the Board notes that there is no 
indication that the schedular criteria are inadequate to 
evaluate the veteran's service-connected systolic ejection 
murmur and premature ventricular tachycardia.  The medical 
evidence has not shown that his service-connected heart 
condition is more severe than contemplated in the assigned 
evaluation, necessitated frequent periods of hospitalization, 
or that the disability otherwise has rendered impracticable 
the application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this mater to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

II.  Total Rating - Individual Unemployability


As a preliminary matter, the Board finds that the veteran's 
claim for individual unemployability is "well grounded" 
within the meaning of 38 U.S.C.A. § 5107.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990); Gilbert v. Derwinski, 1 
Vet. App. 48, 55 (1990).  That is, the Board finds that the 
veteran has presented a claim which is not implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to the claim.  The Board also is 
satisfied that all relevant facts have been properly and 
sufficiently developed.  Accordingly, no further assistance 
to the veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a).  

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  See 38 C.F.R. 
§ 3.340.  

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability 
rating for compensation purposes may be assigned when the 
disabled person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, 
disabilities resulting from common etiology or a single 
accident, or disabilities affecting a single body system, 
will be considered as one disability.  See 38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where 
the veteran does not meet the aforementioned percentage 
requirements, a total rating may be assigned nonetheless upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment.  See 38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined without regard to the 
advancing age of the veteran.  See 38 C.F.R. §§ 3.341(a), 
4.19.  Marginal employment shall not be considered 
substantially gainful employment.  See 38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education, 
employment history, and vocational attainment.  See Ferraro 
v. Derwinski, 1 Vet. App. 326, 332 (1991).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service-connected disabilities, alone [either 
individually or collectively] are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993) (emphasis added).  Consideration may not 
be given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.  

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7), defines the term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Initially, the Board notes that, aside from the veteran's 
systolic ejection murmur and premature ventricular 
tachycardia, evaluated as 60 percent disabling, his only 
other service-connected disability is for chondromalacia of 
the left knee with a Baker's cyst, left popliteal space, 
evaluated as 10 percent.  His combined, not added, disability 
evaluation is 60 percent.  Inasmuch as the veteran has a 
single disability evaluated as 60 percent disabling, he meets 
the percentage requirements for consideration of a total 
evaluation under 38 C.F.R. § 4.16(a), and there is no 
indication from the medical evidence that the veteran's 
disabilities are incorrectly evaluated.  The question now 
remains is whether the veteran is unable to secure or follow 
a substantially gainful occupation due solely to the severity 
of his service-connected disabilities.  

The veteran reported that he has a college education, that he 
has not been employed since November 1993, and that he was 
employed as a maintenance mechanic, hospital plant operations 
manager and electrician.  

As noted earlier in this decision, the veteran's ventricular 
tachycardia was first noted in May 1993 by his private 
physician.  Since then, he has complained of light-headedness 
and of rapid heartbeat.  The Employment Security Commission 
has confirmed that the veteran was an employee from December 
1991 to February 1993, and Ray Electric, Inc., has confirmed 
that the veteran was employed by that company from December 
1992 through May 12, 1993, when he was admitted to the 
hospital, which, from the records, would be the time he was 
evaluated for a heart condition.  

The veteran's April 1997 claim for a total rating due to 
individual unemployability notes that he last worked in 
November 1993, due to his disabilities.  The veteran's VA 
outpatient treatment record dated in November 1993 reflects 
that the veteran was getting ready to go to Guam for eighteen 
months and was being seen by his VA physician for concerns 
pertaining to any work restrictions because of his heart 
condition.  The veteran's private physician, Dr. Karavan, 
notes in the veteran's clinical record for July 1995 that the 
physician had not seen the veteran in about two years because 
the veteran had been traveling as a missionary.  

In December 1996, an Administrative Law Judge granted the 
veteran entitlement to Social Security disability benefits, 
effective from June 1995, based on the combined effects of 
the veteran's impairments, including pain, cardiac 
arrhythmias, cardiomyopathy, degenerative disc disease at C6 
and C7, lumbar spondylosis, and a history of disc herniation 
at L4-5, which prevented him from performing any substantial 
gainful activities, including sedentary work, on a regular 
and continuing basis.  In that decision, the Judge put great 
weight on the written statements from the veteran's treating 
physicians, Dr. Karavan and Dr. Duncan, who offered medical 
opinions, supported by their own treating records, that the 
veteran's heart disorders have rendered him disabled.  While 
not controlling, the decision granting Social Security 
disability benefits, based primarily on the veteran's heart 
condition, is entitled to great weight by the Board.  

Subsequent to the Social Security favorable decision, the RO 
received in March 1997 a letter from Dr. Duncan, the 
veteran's VA treating physician, that the veteran's cardiac 
condition is permanent and totally disabling and that there 
is no indication that his ventricular arrhythmia will ever 
resolve.  At the veteran's March 1997 hearing held at the RO 
before a hearing officer, the veteran submitted a letter, 
dated in April 1996, from Dr. Karavan, the veteran's private 
treating physician, noting the veteran has a cardiomyopathy 
with symptomatic recurrent ventricular tachycardia.  It was 
the physician's opinion the veteran is permanently disabled 
from all types of work.  The VA physician who conducted the 
veteran's most recent examination, in May 1998, found that 
the veteran's employability to be limited secondary to his 
apparent exercise intolerance and history of symptoms.  

Although, as noted in the reasons and basis given earlier in 
this decision, the veteran's systolic ejection murmur and 
premature ventricular tachycardia do not meet the criteria 
for a 100 percent schedular evaluation, the evidence of 
record does present evidence of his unemployability due to 
his heart condition.  In light of this evidence, the Board 
need not evaluate the impact of the veteran's service-
connected chondromalacia of the left knee with Baker's cyst, 
left popliteal space, on his employability.  

In view of the foregoing, the Board finds that the veteran is 
unemployable, that is, he is unable to secure or follow a 
substantially gainful occupation as a result of his service-
connected disabilities, primarily his heart condition.  
Therefore, the criteria for assignment of a total rating are 
met.  See 38 C.F.R. § 4.16(a).  


ORDER

A disability evaluation in excess of 60 percent for systolic 
ejection murmur and premature ventricular tachycardia is 
denied.  

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disabilities is granted.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

